BIRD, Judge.
This action involves priority of liens. It will be unnecessary, however, to discuss the merits of the case.
*400Appellants designated a partial record for the purpose of appeal' and did not serve a concise statement of points on which they intended to rely. Appellee contends that the appeal should therefore be dismissed. Civil Rule 75.04 provides as follows:
“No assignment of errors is necessary. If the appellant does not designate for inclusion the complete record and all the proceedings and evidence in the action, he shall serve with his designation a concise statement of the points on which he intends to rely on the appeal. The complete record, for the purpose of this Rule, does not include nonessential orders, summons, subpoenas, notices and similar papers.”
Under the authority of Knight v. Resolute Insurance Co., Ky., 321 S.W.2d 255, we must agree with the appellee.
The appeal is dismissed.